DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-10 are objected to because of the following informalities:  The claims recite the limitations “said grooves”.  The examiner suggest amending the limitation to --said longitudinal-side groove or said transverse-side groove-- in order to provide clarity.  Currently it is not clear applicant’s intent in say claim 9 which groove is being further limited.  Based on the original claims and reference numbers it is clear that said grooves refers to either the transverse or longitudinal side groove.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poggel DE 3211404A1.

    PNG
    media_image1.png
    492
    470
    media_image1.png
    Greyscale

Poggel discloses a structural profile (3, 4), comprising: an outer contour having at least one longitudinal side and one transverse side, said longitudinal side and said transverse side being transverse to one another; said longitudinal side having a longitudinal side groove (10, 11, 14, 15) and said transverse side having a transverse side groove (20, 21); said grooves each having a respective groove cross section in which a circle is capable of being inscribed; longitudinal center axes of said grooves being arranged in a common groove plane and said groove plane being parallel to a longitudinal center plane of the structural profile.
As for claim 7, Poggel discloses wherein said longitudinal-side grooves (10, 11, 14, 15) is two longitudinal-side grooves.
As for claim 9, Poggel discloses wherein at least one of said grooves has two groove walls (24, 27) in a plane-parallel position opposite to one another, each groove wall of said two groove walls has at least two spaced surface sections, said two spaced surface sections of each said groove wall are in the same plane.
As for claim 10, Poggel discloses wherein said at least one of said grooves (20, 21) has a groove base (see Fig. 1, T-section of 20 and 21 is similar to applicant’s Fig. 6 groove base and wall sections with a circle inscribed therein), and an inscribable circle has at least four points of contact to said groove walls and at least one point of contact to said groove base.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poggel DE 3211404A1 in view of Decroos et al. US 20120125870.

    PNG
    media_image2.png
    324
    409
    media_image2.png
    Greyscale

As for claim 8, Poggel discloses all the limitations as recited above but does not specify wherein said respective groove cross section of said longitudinal-side grooves 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723